Citation Nr: 9903726	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).    


REMAND

The veteran seeks an increased rating for PTSD, which is 
currently evaluated as 30 percent disabling.  

The most recent VA special PTSD examination was performed in 
February 1998, but the examiner did not review the claims 
file.  The examination report only tentatively credits the 
veteran with Vietnam service and is similarly tentative when 
it states that the diagnosis of PTSD appeared to be 
supported.  Much of the report's assessment is concerned with 
the diagnosis itself, rather than the severity of the PTSD.  
Service connection has already been established by rating 
decision dated in May 1996; the current question is how 
severe the disability is.  Given the apparent reluctance of 
the examiner to credit the veteran with his service and to 
recognize the current diagnosis, due process requires that 
the veteran be afforded a new examination with an examiner 
who has not seen him previously.  The Board does note that 
the examiner did find that the veteran appeared to have 
characterological issues as well as PTSD.  The most recent 
treatment records in the file are dated in June 1997.

A recent change in the law concerning evaluation of 
disabilities requires that the RO decide whether the veteran 
is entitled to an increased rating during two distinct time 
periods; prior to the November 7, 1996 change in the rating 
schedule; and after that date.  As is explained below, the 
latter period will have to have two rating schemes applied to 
it.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  In a recent case, the 
Court of Veterans Appeals stated that a liberalizing 
regulation cannot be applied retroactively under Karnas 
unless the regulation contains language that permits it to be 
so applied.  Rhodan v. West, 12 Vet. App. 55 (1998).  

The criteria for evaluating mental disorders were amended 
effective November 7, 1996, without language authorizing them 
to be applied retroactively.  Therefore, the veteran's 
increased rating claim must be rated solely under the old 
criteria for the period prior to November 7, 1996 and under 
both the new and the old criteria for the period beginning on 
November 7, 1996.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990). 

For the above reasons, the case is remanded for the 
following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran not already part of the 
claims file from June 1997 to present.

2.  The RO should schedule the veteran 
for a VA special PTSD examination by an 
examiner who has not examined him 
previously, in order to determine the 
extent of the service-connected PTSD.  
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which the 
veteran's PTSD affects his occupational 
and social functioning.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describes 
the veteran's psychiatric disability 
picture due solely to PTSD:

(1) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss;

(2) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships;

(3) Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or

(4) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a separate copy of this remand must be 
made available to the examiner for review 
prior to the examination.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD for the 
period prior to November 7, 1996, using 
the schedular provisions that were in 
effect at that time as well as after 
November 7, 1996 in light of the new 
schedular criteria for PTSD and the old 
criteria.  The RO must explain to the 
veteran which criteria were used in 
rating the disability and why the 
selected criteria are more favorable to 
the veteran.

If the determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.  
The purpose of this remand is to procure clarifying data and 
to afford due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

